221 U.S. 394 (1911)
DREIER
v.
UNITED STATES.
DREIER
v.
HENKEL, UNITED STATES MARSHAL.
Nos. 358, 359.
Supreme Court of United States.
Argued March 2, 3, 1911.
Decided May 15, 1911.
ERROR TO AND APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
*395 Mr. W. Wickham Smith, with whom Mr. John K. Maxwell was on the brief, for plaintiff in error and appellant.
The Solicitor General, with whom The Attorney General, Mr. Wm. S. Kenyon, Assistant to the Attorney General, and Mr. O.E. Harrison, Special Assistant to the Attorney General, were on the brief, for the United States.
*399 MR. JUSTICE HUGHES delivered the opinion of the court.
The plaintiff in error and appellant, William Dreier, was subpoenaed to produce before the grand jury in the Circuit Court certain books and papers of the Lichtenstein Millinery Company, a New York corporation, of which he was the secretary. The grand jury was conducting an inquiry with respect to alleged violations of the customs laws by N. Hayes and others. The subpoena contained the ad testificandum clause, but the only question presented is with respect to the demand for the corporate documents. For his refusal to produce them for the inspection of the grand jury, Dreier was committed for contempt. The first case (No. 358) is a writ of error to the Circuit Court to review the judgment holding him to be in contempt and directing his commitment; and the second (No. 359) is an appeal from an order dismissing a writ of habeas corpus. The contention of Dreier in both cases is *400 that the contents of the books and papers would tend to incriminate him and that the proceedings to compel their production were in violation of the Fifth Amendment of the Constitution of the United States.
It is urged that if he had a privilege, his conduct was such as to constitute a waiver. But it is not necessary to consider the case in this aspect. Dreier was not entitled to refuse the production of the corporate records. By virtue of the fact that they were the documents of the corporation in his custody, and not his private papers, he was under obligation to produce them when called for by proper process. Wilson v. United States, decided this day, ante, p. 361. In that case the writ was directed to the corporation and here it was addressed to the custodian. As he had no privilege with respect to the corporate books and papers it was his duty to obey.
Affirmed.
MR. JUSTICE McKENNA concurs in the result upon the ground of waiver.